EXHIBIT 10.65

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made this 12th day of June 2003, between GRA Associates
Limited, L.L.C., an Ohio limited liability company, doing business in North
Carolina as GRA Durham Associates Limited, L.L.C. (“Landlord”), and the Tenant
named below.

 

Tenant:

 

Gilead Sciences, Inc., a Delaware corporation

 

 

 

 

 

 

 

Tenant’s representative,
address and telephone/fax no.:

 

John Sung

 

333 Lakeside Drive, Foster City, CA  94404  (650) 522-5833 / (650) 522-5455
(fax)

 

 

 

 

 

 

 

Premises:

 

University Place IV and V (consisting of approximately 100,126 total rentable
square feet);allocated as follows, approximately 51,302 rentable square feet
located at 4611 University Drive and approximately 48,824 rentable square feet
located at  4615 University Drive, Durham, North Carolina (collectively referred
to herein as the “Buildings” or each individually as the “Building”) as shown in
Exhibit A attached hereto and incorporated by reference.

 

 

 

 

 

 

 

Lease Term:

 

Beginning on the Commencement Date and ending on the last day of the
seventy-second (72nd) full calendar month thereafter, plus two (2) seven (7)
year options to renew as set forth in Addendum One, Section 9 below.

 

 

 

 

 

 

 

Commencement Date:

 

October 1, 2003

 

 

 

 

 

 

 

Initial Monthly Base Rent:

 

$120,985.58

 

 

[See Addendum One, Section I as to Rent Schedule]

 

 

 

 

 

 

 

Initial Estimated Monthly Operating Expense Payments:

(estimates only and subject to adjustment to actual costs and expenses according
to the

provisions of this Lease)

 

1.

 

Utilities:

 

Tenant’s responsibility [See Paragraph 7]

 

 

 

 

 

 

 

 

 

2.

 

Common Area Charges:

 

$

11,597.93

 

 

 

 

 

 

 

 

 

 

3.

 

Taxes:

 

Tenant’s responsibility [See Paragraph 8]

 

 

 

 

 

 

 

 

 

 

4.

 

Insurance:

 

$

3,003.78

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Others:

 

$

0.00

 

 

 

 

 

 

 

 

Initial Estimated Monthly Operating Expense Payments:

 

Total:

 

$

14,601.71

 

 

 

 

 

 

 

 

Initial Monthly Base Rent and Operating Expense Payments:

 

 

 

$

135,587.29

 

 

 

 

 

 

 

 

Security Deposit:

 

N/A

 

 

 

 

 

 

 

Broker:

 

Craig Davis Properties, Inc. representing Landlord and
Advantis Real Estate Services Company representing Tenant

 

 

 

 

 

 

 

Addenda:

 

One:

Additional Lease Provisions

 

 

Two:

Move-Out Conditions Checklist

 

 

Three:

Agreement of Subordination Nondisturbance and Attornment

 

 

Four:

Memorandum of Lease

 

1.     Granting Clause.  In consideration of the obligation of Tenant to pay
rent as herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.  The “Premises” shall include the
separate legal parcel of land upon which each Building is situated together with
the Buildings and other improvements located thereon, and a right of access
thereto from adjacent public streets.

 

2.     Acceptance of Premises.  Tenant shall accept the Premises in its
condition as of the effective date of this Lease subject to all applicable laws,
ordinances, regulations, covenants and restrictions.  Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant’s business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant’s intended purposes.  Except as provided in Addendum
One, Section 4 and/or Paragraph 10, in no event shall Landlord have any
obligation for any defects in the Premises or any limitation on its use.  The
taking of possession of the Premises, as of the effective date of this Lease,
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time possession was taken except for
items that are Landlord’s responsibility under Addendum One, Section 4 and/or
Paragraph 10.

 

3.     Use.  The Premises shall be used only for the purpose of general office,
commercial research and development activities, and for such other lawful
purposes as may be incidental thereto.  Tenant shall not conduct or give notice
of any auction, liquidation, or going out of business sale on the Premises. 
Tenant will use the Premises in a careful, safe and proper manner and will not
commit waste, overload the floor or structure of the Premises or subject the
Premises to use that would damage the Premises.  Tenant shall not permit any
unreasonable and objectionable or unpleasant odors, smoke, dust, gas, noise, or
vibrations to emanate from the Premises, or take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with, or endanger
Landlord or any tenants.  Outside storage, including without limitation, storage
of inoperable trucks and other vehicles not used in Tenant’s daily business
operations, is prohibited without Landlord’s prior written consent.  Tenant, at
its sole expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans With Disabilities Act, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises
(collectively, “Legal Requirements”).  The Premises shall not be used as a place
of public accommodation under the Americans With Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time.  Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises that are

 

1

--------------------------------------------------------------------------------


 

required by Legal Requirements related to Tenant’s use or occupation of the
Premises.  Notwithstanding the aforesaid, Landlord shall be responsible to make
any alterations or improvements on the exterior of the Buildings required by
Legal Requirements not related to Tenant’s specific use or occupation of the
Premises.  Tenant will not use or permit the Premises to be used for any purpose
or in any manner that would void Tenant’s or Landlord’s insurance or increase
the insurance risk.  If any increase in the cost of any insurance on the
Premises is caused by Tenant’s use or occupation of the Premises, or because
Tenant vacates the Premises, then Tenant shall pay the amount of such increase
to Landlord.  Any occupation of the Premises by Tenant prior to the Commencement
Date shall be subject to all obligations of Tenant under this Lease.

 

4.     Base Rent.  Tenant shall pay Base Rent in the amount set forth above. 
The first month’s Base Rent and the first monthly installment of estimated
Operating Expenses (as hereafter defined) shall be due and payable on the
Commencement Date.  Tenant promises to pay to Landlord in advance, without
demand, deduction or set-off during the term hereof, monthly installments of
Base Rent on or before the first day of each calendar month succeeding the
Commencement Date except as otherwise provided herein.  Payments of Base Rent
for any fractional calendar month shall be prorated.  All payments required to
be made by Tenant to Landlord hereunder shall be payable at such address as
Landlord may specify from time to time by written notice delivered in accordance
herewith.  The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations. 
Tenant shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except as may be expressly provided in this Lease.  If Tenant is
delinquent in any monthly installment of Base Rent or of estimated Operating
Expenses for more than fifteen (15) days, Tenant shall pay to Landlord on demand
a late charge equal to three and one half percent (3.5%) of such delinquent sum,
provided however, Landlord shall forgive Tenant one (1) late charge per calendar
year.  The provision for such late charge shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law.

 

5.     Security Deposit.  N/A

 

6.     Operating Expense Payments.

 

6.1           During each month of the Lease Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of the annual
cost, as estimated by Landlord from time to time, of Operating Expenses for the
Premises.  Payments thereof for any fractional calendar month shall be
prorated.  The term “Operating Expenses” means all costs and expenses incurred
by Landlord with respect to the ownership, maintenance, and operation of the
Premises including, but not limited to costs of: insurance; utilities;
maintenance and repair of all portions of the Premises, including without
limitation, paving and parking areas, mowing, landscaping, utility lines,
exterior lighting, irrigation, storm water charges; reasonable amounts paid to
nonaffiliated contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of The University
Place Owners Association; property management fees payable to a property
manager, not to exceed two percent (2%) of the Base Rent collected; security
services, if any; and additions or alterations made by Landlord to the Premises
in order to comply with Legal Requirements (other than those expressly required
herein to be made by Tenant). See Addendum One, Section 5.

 

6.2           If any of the expenses described above are required to be
capitalized under regulations of the Internal Revenue Code, then the maximum
amount of such expenses included in Operating Expenses for any period shall be
limited to an allocable portion of such capital expenditure, together with
reasonable interest thereon, amortized over the estimated useful life of the
capital item or fifteen (15) years, whichever is shorter.

 

6.3           If Tenant’s total payments of estimated Operating Expenses for any
year are less than Tenant’s actual Operating Expenses for such year, then Tenant
shall pay the difference to Landlord within thirty (30) days after demand, and
if more, then Landlord shall retain such excess and credit it against Tenant’s
next payments.  For purposes of calculating Tenant’s Operating Expenses, a year
shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease, in which case, Tenant’s proportionate share of Operating Expenses shall
be established as the number of months of tenancy under the Lease in that
particular year divided by a twelve (12) month calendar year.

 

6.4           Notwithstanding anything to the contrary contained herein, for
purposes of this Lease, the term “Operating Expenses” shall not include any of
the following: (i) costs, expenses, depreciation or amortization for capital
repairs and capital replacements required to be made by Landlord under Paragraph
10 of this Lease and any expense reserves; (ii) any expense that is an Operating
Expense for which Landlord is actually reimbursed by insurance; (iii) the costs
of repair or other work necessitated by the exercise of the power of eminent
domain or by virtue of any casualty loss to the Premises, (iv) costs associated
with the investigation and/or remediation of Hazardous Materials (hereafter
defined) present in, on or about any portion of the Project, unless such costs
and expenses are the responsibility of Tenant, in which event such costs and
expenses shall be paid solely by Tenant; (v) overhead and profit increment paid
to Landlord or to subsidiaries or affiliates of Landlord for goods and/or
services in the Project to the extent the same exceeds the costs of such by
unaffiliated third parties on a competitive basis; (vi) any costs for Landlord’s
general administrative expenses, management of the Project, time spent by
Landlord or any of Landlord Parties, other than the property management fee
specified in Paragraph 6.1, (vii) debt service under mortgages or ground rent
under ground leases or master leases; (viii) costs incurred by Landlord in
repairing structural portions of the roof and/or structural portions of the
perimeter walls of the Building; (ix) costs incurred by Landlord in connection
with the negotiation, performance or non-performance of any lease, (x) any costs
arising from Landlord’s default under this Lease or Landlord’s violation of
Legal Requirements or the gross negligence or willful misconduct of Landlord or
(a) the individual partners, members, directors, officers, shareholders, agents
or employees of Landlord, including without limitation, any property management
company of Landlord and (b) the partners, members, directors, heirs, employees,
representatives, agents, contractors, successors and assigns or any of person or
entity mentioned in clause (a) above (collectively “Landlord Parties”); (xi) any
capital improvement or repair cost incurred to reduce Operating Expenses to the
extent such cost exceeds the Operating Expense reduction attributable thereto or
to the extent such improvement or repair cost exceeds the amortized portion
thereof permitted to be included in Operating Expenses as provided above; (xii)
costs arising as a consequence of Landlord’s breach of this Lease; (xiii) costs
arising as a consequence of the negligence, willful misconduct or violation of
Legal Requirements of other members of the University Place Owners Association;
(xiv) any Taxes, which shall be governed by

 

2

--------------------------------------------------------------------------------


 

Paragraph 7 below; or (xv) any costs or liabilities arising in connection with
the remediation, removal, investigation, mitigation, or clean up of any
Hazardous Materials located on or about the Premises except to the extent caused
by Tenant, its employees, contractors, agents and/or invitees.

 

6.5           By March 31st of each calendar year, or as soon thereafter as
reasonably possible, Landlord shall furnish Tenant with an accounting of actual
and accrued Operating Expenses (the “Annual Statement”) for the prior calendar
year. Within thirty (30) days of Landlord’s delivery of such accounting, Tenant
shall pay to Landlord the amount of any underpayment. Notwithstanding the
foregoing, failure by Landlord to give such accounting by such date shall not
constitute a waiver by Landlord of its right to collect any underpayment by
Tenant at any time.  Landlord shall credit the amount of any overpayment by
Tenant toward the next estimated monthly installment(s) falling due, or where
the Term of the Lease has expired, refund the amount of overpayment to Tenant as
soon as possible thereafter. If the Term of the Lease expires prior to the
annual reconciliation of expenses Landlord shall have the right to reasonably
estimate such expenses, and if Landlord determines that there has been an
underpayment, Landlord may invoice Tenant for such amount which Tenant shall pay
within thirty (30) days of its receipt thereof.  Failure by Landlord to
accurately estimate such expenses or to otherwise perform such reconciliation of
expenses shall not constitute a waiver of Landlord’s right to collect any of
Tenant’s underpayment, or, subject to Addendum One Section 5, to adjust Tenant’s
monthly estimated Operating Expense payments, at any time during the Term of the
Lease or to so collect at any time after the expiration or earlier termination
of this Lease.

 

6.6           After delivery to Landlord of at least thirty (30) days prior
written notice, Tenant, at its sole cost and expense through any accountant
designated by it, shall have the right to review, examine and/or audit the books
and records of Landlord evidencing costs and expenses for which Tenant was
billed for the previous calendar year, during Landlord’s reasonable business
hours, but not more frequently than once during any calendar year. Any such
accounting firm designated by Tenant may not be compensated on a contingency fee
basis. The results of any such audit (and any negotiations between the parties
related thereto) shall be maintained strictly confidential by Tenant and its
accounting firm and shall not be disclosed, published or otherwise disseminated
to any other party other than to Landlord and its authorized agents except as
required by Legal Requirements or to permit Tenant to enforce its rights
hereunder in any legal or other proceeding. Landlord and Tenant each shall use
all reasonable efforts to cooperate in such negotiations and to promptly resolve
any discrepancies between Landlord and Tenant in the accounting of such costs
and expenses.  If Tenant gives no written request to Landlord to conduct such an
audit within one-hundred-twenty (120) days of its receipt of Landlord’s prior
year Annual Statement, Tenant’s right to audit shall cease, and the Landlord’s
statement of costs and expenses shall be deemed accurate.

 

7.     Utilities.  Tenant shall pay for all water, gas, electricity, heat,
light, power, telephone, sewer, sprinkler services, refuse and trash collection,
and other utilities and services used on the Premises, all maintenance charges
for utilities, and any other charges for utilities imposed by any governmental
entity or utility provider, together with any taxes, penalties, surcharges or
the like pertaining to Tenant’s use of the Premises.  Tenant shall pay its share
of all charges for jointly metered utilities based upon consumption, as
reasonably determined by Landlord.  No interruption or failure of utilities
shall result in the termination of this Lease or the abatement of rent, except
that if such interruption or failure of utilities results from a cause within
Landlord’s reasonable control and the Premises are not useable by Tenant for the
conduct of Tenant’s business as a result thereof, Base Rent and applicable
Operating Expenses not actually incurred by Tenant shall be abated for the
period which commences three (3) business days after the date Tenant gives
Landlord notice of such interruption until such utilities are restored.

 

8.     Taxes.  Tenant shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Premises during
the Lease Term, before such amounts accrue any interest or penalties.  Tenant
shall provide Landlord with evidence that the Taxes have been timely paid.  Not
satisfying the tax liability on or before the due date of same shall be
considered an Event of Default (as hereafter defined) under this Lease. 
Provided Tenant does not take adequate action to contest taxes, when applicable,
Landlord, at Tenant’s reasonable expense, may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens thereof. 
All capital levies or other taxes assessed or imposed on Landlord upon the rents
payable to Landlord under this Lease and any franchise tax, any excise,
transaction, sales or privilege tax, assessment, levy or charge measured by or
based, in whole or in part, upon such rents from the Premises shall be paid by
Tenant to Landlord monthly in estimated installments or upon demand, at the
option of Landlord, as additional rent; provided, however, in no event shall
Tenant be liable for any net income taxes imposed on Landlord unless such net
income taxes are in substitution for any Taxes payable hereunder.  If any such
tax or excise is levied or assessed directly against Tenant, then Tenant shall
be responsible for and shall pay the same at such times and in such manner as
the taxing authority shall require.  Tenant shall be liable for all taxes levied
or assessed against any personal property or fixtures placed in the Premises,
whether levied or assessed against Landlord or Tenant.  See Addendum One,
Section 6.

 

9.     Insurance.

 

9.1           Landlord shall maintain all-risk property insurance covering the
full replacement cost of the Premises.  Subject to Landlord’s, and its lender’s,
approval, Tenant has the right to maintain and pay for such insurance if Tenant
can obtain such insurance at more favorable terms.  Landlord may, but is not
obligated to, maintain such other insurance and  Except as otherwise expressly
provided herein, premiums paid by Landlord for all such insurance shall be
included as part of the Operating Expenses charged to Tenant.  The Premises may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Premises will be determined by Landlord based upon the
insurer’s cost calculations).  Tenant shall also reimburse Landlord for any
increased premiums or additional insurance, which Landlord reasonably deems
necessary as a result of Tenant’s particular use of the Premises.

 

9.2           Tenant, at its expense, shall maintain during the Lease Term: all
risk property insurance covering the full replacement cost of all property and
improvements installed or placed in the Premises by Tenant at Tenant’s expense;
worker’s compensation insurance with no less than the minimum limits required by
law; employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per

 

3

--------------------------------------------------------------------------------


 

occurrence and a minimum umbrella limit of $5,000,000, for a total minimum
combined general liability and umbrella limit of $6,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises.  Landlord may from time to time require reasonable increases in any
such limits.  The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by insurance companies which are reasonably acceptable to Landlord, not
be cancelable unless thirty (30) days’ prior written notice shall have been
given to Landlord, contain hostile fire coverage and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Such policies or certificates thereof shall be delivered to
Landlord by Tenant prior to commencement of the Lease Term and at least thirty
(30) days prior to each renewal of said insurance.

 

9.3           The all-risk property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against.  Neither party nor its
officers, directors, employees, managers, agents, invitees or contractors shall
be liable to the other for loss or damage caused by any risk coverable by
all-risk property insurance, and each party waives any claims against the other
party, and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage.  The failure of a party to insure its
property shall not void this waiver.  As to personalty only, Landlord and its
agents, employees and contractors shall not be liable for, and Tenant hereby
waives all claims against such parties for, business interruption and losses
occasioned thereby sustained by Tenant or any person claiming through Tenant
resulting from any accident or occurrence in or upon the Premises from any cause
whatsoever.

 

10    Landlord’s Maintenance and Repair Obligations

 

10.1         Landlord shall, at its expense, maintain properly, repair and
replace, as necessary, the structural portions of the roof, foundation, and
exterior walls of each Building comprising a portion of the Premises, reasonable
wear and tear and uninsured losses and damages caused by Tenant, its agents and
contractors excluded.  The term “walls” as used in this Paragraph 10 shall not
include windows, glass or plate glass, doors or overhead doors, special store
fronts, dock bumpers, dock plates or levelers, or office entries.  Tenant shall
promptly give Landlord written notice of any repair required by Landlord
pursuant to this Paragraph 10, after which Landlord shall have a reasonable
opportunity to repair.

 

10.2         Landlord, subject to reimbursement by Tenant pursuant to the
provisions of Paragraph 6.1, shall maintain in good repair and condition
portions of the Premises outside the foot prints of each of the Buildings,
including but not limited to parking areas, driveways, alleys, landscape and
grounds surrounding the Premises.

 

11    Tenant’s Repairs.  Subject to Landlord’s obligation in Paragraph 10 and
subject to Paragraphs 6.4, 9, and 15, Tenant, at its expense, shall repair,
replace and maintain in good condition all portions of the Premises and all
areas, improvements and systems exclusively serving the Premises including,
without limitation, dock and loading areas, truck doors, plumbing, water and
sewer lines up to points of common connection, fire sprinklers and fire
protection systems, entries, doors, ceilings and roof membrane, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems.  Heating, ventilation and air
conditioning systems and other mechanical and building systems serving the
Premises shall be maintained at Tenant’s expense pursuant to maintenance service
contracts entered into by Tenant (see Addendum One, Section 3 and Section 4). 
If Tenant fails to perform any repair or replacement for which it is responsible
within five (5) days after notice to Tenant, Landlord may perform such work and
be reimbursed by Tenant within thirty (30) days after demand therefor.  Subject
to Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Premises that results from uninsured damage
caused by Tenant, its agents, contractors, employees, or invitees and any repair
that benefits only the Premises.  Landlord shall bear the full cost of repair or
replacement to any part of the Premises that results from uninsured damage
caused by Landlord, its agents, employees, or contractors.

 

12.   Tenant-Made Alterations and Trade Fixtures.

 

12.1         Any alterations, additions, or improvements exceeding $100,000 in
cost or any alterations, additions, or improvements structural in nature, made
by or on behalf of Tenant to the Premises (“Tenant-Made Alterations”) shall be
subject to Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.  Tenant shall cause, at its expense, all
Tenant-Made Alterations to comply with insurance requirements and with Legal
Requirements and shall construct at its expense any alteration or modification
required by Legal Requirements as a result of any Tenant-Made Alterations.  All
Tenant-Made Alterations shall be constructed in a good and workmanlike manner by
contractors reasonably acceptable to Landlord and only good grades of materials
shall be used.  All plans and specifications for any Tenant-Made Alterations,
structural changes and/or office modifications, shall be submitted to Landlord. 
As to those plans and specifications for Tenant-Made Alterations requiring
Landlord’s approval, such plans and specifications must receive Landlord’s
approval prior to construction and/or installation thereof.  All Tenant Made
Alterations, plans and specifications are deemed approved by Landlord if not
approved or disapproved within ten (10) working days.  Landlord may monitor
construction of the Tenant-Made Alterations.  Tenant shall reimburse Landlord
for its reasonable costs in reviewing plans and specifications.  Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to see that such
plans and specifications or construction comply with applicable laws, codes,
rules and regulations.  Upon Landlord’s written request Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law.  Tenant shall be solely responsible for payment for, and the
completion of, all work free and clear of liens and shall provide certificates
of insurance for worker’s compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction.  Upon completion of
any Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors.  Upon surrender of the Premises, all Tenant-Made

 

4

--------------------------------------------------------------------------------


 

Alterations and any leasehold improvements constructed by Landlord or Tenant
shall remain on the Premises as Landlord’s property, except to the extent
Landlord requires removal at Tenant’s expense of any such items or Landlord and
Tenant have otherwise agreed in writing in connection with Landlord’s consent to
any Tenant-Made Alterations.  Tenant shall repair any damage caused by such
removal.

 

12.2         Tenant, at its own cost and expense and without Landlord’s prior
approval, may install or erect such shelves, bins, laboratory equipment,
plumbing, electrical and data wiring, machinery and other trade fixtures
(collectively “Trade Fixtures”) in the ordinary course of its business provided
that such items do not alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without injury to the
Premises, and the construction, erection, and installation thereof complies with
all Legal Requirements and, if applicable, with Landlord’s requirements set
forth above.  Tenant shall remove its Trade Fixtures and shall repair any damage
caused by such removal, provided, however, with respect to plumbing and wiring,
upon removal of Trade Fixtures connected to such wiring or plumbing, Tenant may
elect to leave the plumbing and wiring in place and neatly cap such items to
Landlord’s reasonable satisfaction at the level of the wall or ceiling as the
case may be.

 

12.3         Ownership by Tenant.  During the term of this Lease, Tenant’s
personal property (hereinafter referred to as “Tenant’s Property”) shall at all
times be owned by Tenant, and Tenant shall be entitled to all depreciation,
amortization and other tax benefits with respect thereto.  Landlord shall have
no lien or other interest whatsoever in any such item of Tenant’s Property
during the Lease Term, and, except as expressly set forth in this Paragraph 12
to the contrary, Landlord hereby waives all liens and interests in Tenant’s
Property and shall have no right to require surrender of any Tenant’s Property. 
Within twenty (20) days following Tenant’s request, Landlord shall execute
documents in form reasonably acceptable to Tenant and Landlord evidencing
Landlord’s waiver of any right, title, lien or interest in such property of
Tenant located in the Premises other than the rights of Landlord set forth in
this Paragraph 12.  If Landlord incurs any cost or expense, including the cost
of Landlord’s employees, in connection with obtaining the consent of Landlord’s
lender to any requirement of Tenant in connection with Tenant’s Property, Tenant
shall pay Landlord, as Additional Rent, for such cost or expense within ten (10)
days after Landlord notifies Tenant of the amounts due

 

13.   Signs.  Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed.  Upon surrender or
vacation of the Premises, Tenant shall have removed all signs and repair, paint,
and/or replace the Premises facia surface to which its signs are attached. 
Tenant shall obtain all applicable governmental permits and approvals for sign
and exterior treatments.  All signs, decorations, advertising media, blinds,
draperies and other window treatment or bars or other security installations
visible from outside the Premises shall be subject to Landlord’s approval and
conform in all respects to any applicable University Place signage restrictions
and/or specifications.  Notwithstanding anything herein to the contrary,
Tenant’s signage on the exterior of the Buildings where the Premises are
located, and the Premises, on the date thereof, is hereby approved for all
purposes, and Landlord and Tenant shall have the exclusive right to maintain
signage on the exterior of such Buildings during the Lease Term.

 

14.   Parking.  Tenant shall be entitled to use all of the parking located
around the Premises, as shown on Exhibit B attached hereto and incorporated by
reference.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties.

 

15.   Restoration.

 

15.1         Following damage or destruction to the Premises, within the sixty
(60) day period (“Restoration Estimate Period”) following the occurrence of the
damage or destruction, Landlord’s architect shall give to Landlord and Tenant a
reasonable estimate (“Landlord Architect’s Estimate”) of the time required to
restore the Building or Buildings and other improvements comprising the Premises
excluding Tenant’s specialty improvements (“Landlord’s Work”), and excluding
from such time estimate the time required to replace any specialty improvements
installed in connection with Tenant’s research and development activities in the
Premises, including without limitation, laboratory equipment and ancillary
building service equipment required because of such research and development
activities. If Landlord gives the Landlord Architect’s Estimate to Tenant within
the Restoration Estimate Period, then the Landlord Architect’s Estimate shall be
the “Architect’s Certificate”, and Paragraph 15.2  shall be of no force or
effect.

 

15.2         During the Restoration Estimate Period, Tenant may select an
architect to prepare a reasonable estimate of the time required to complete the
Landlord’s Work (“Tenant Architect’s Estimate”), and, if (i) the Landlord fails
to give Tenant the Landlord Architect’s Estimate within the Restoration Estimate
Period and (ii) Tenant gives Landlord the Tenant’s Architect’s Estimate within
the Restoration Estimate Period, then the Tenant Architect’s Estimate shall be
the “Architect’s Certificate”.

 

15.3         If within the Restoration Estimate Period (i) Landlord’s Architect
fails to give the Landlord Architect’s Estimate and (ii) the Tenant’s Architect
fails to give the Tenant Architect’s Estimate, then it shall be deemed that the
Landlord Architect’s Estimate was given on such 60th day and shall be deemed to
be the “Architect’s Estimate”, and it shall be deemed that the Landlord’s Work
can be restored in nine (9) months or less following the occurrence of the loss.

 

15.4         If the Architect’s Estimate is that the Landlord’s Work cannot be
completed in nine (9) months or less, then either Landlord or Tenant may elect
to terminate this Lease in its entirety upon notice to the other party given no
later than thirty (30) days after Tenant’s receipt of the Architect’s Estimate. 
If neither party elects to terminate this Lease or if the Architect’s
Certificate states that Landlord’s Work will take six (6) months or less, then,
subject to receipt of sufficient insurance proceeds, Landlord shall promptly
restore the Premises excluding the specialty improvements installed by Tenant or
by Landlord and paid for by Tenant, subject to delays arising from the
collection of insurance proceeds or from Force Majeure events.  Within ninety
(90) days following the occurrence of the loss, Landlord shall notify Tenant in
writing whether or not Landlord has sufficient insurance proceeds to complete
Landlord’s Work, and if

 

5

--------------------------------------------------------------------------------


 

Landlord does not in such notice confirm the sufficiency of insurance proceeds,
Tenant shall have the right to terminate this Lease.  Except in the event the
Lease is terminated or as otherwise provided herein, Tenant at Tenant’s expense,
except if same is necessitated by Landlord’s acts or omissions, shall promptly
perform, subject to delays arising from the collection of insurance proceeds, or
from Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease.  Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are materially damaged during the last year
of the Lease Term and Landlord reasonably estimates that it will take more than
one month to repair such damage.  Tenant shall pay to Landlord with respect to
any damage to the Premises the pro-rata amount of the commercially reasonable
deductible (up to $25,000) under Landlord’s insurance policy within ten (10)
days after presentment of Landlord’s invoice.  If the damage involves the
premises of other tenants, Tenant shall pay the portion of the deductible that
the cost of the restoration of the Premises bears to the total cost of
restoration, as determined by Landlord.  Base Rent, Operating Expenses and Taxes
shall be abated for the period of repair and restoration in the proportion which
the area of the Premises, if any, which is not usable by Tenant bears to the
total area of the Premises.  Such abatement shall be the sole remedy of Tenant,
and except as provided herein, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

 

16.   Condemnation.  If any part of the Premises or the parking lot servicing
the Premises should be taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
prevent or materially interfere with Tenant’s use of the Premises or in
Landlord’s judgment would materially interfere with or impair its ownership or
operation of the Premises, then upon written notice by Tenant or Landlord
respectively, this Lease shall terminate, and Base Rent shall be apportioned as
of said date.  If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances.  In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award.  Tenant shall have the right, to the extent
that same shall not diminish Landlord’s award, to make a separate claim against
the condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for damages for cessation or
interruption of Tenant’s business, moving expenses and damage to Tenant’s Trade
Fixtures and other personal property.

 

17.   Assignment and Subletting.

 

17.1         Without Landlord’s prior written consent, which consent shall not
be unreasonably conditioned, delayed or withheld (see Addendum One, Section 8),
Tenant shall not assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect.   Tenant shall reimburse Landlord for
all of Landlord’s reasonable out-of-pocket expenses in connection with any
assignment or sublease.

 

17.2         Notwithstanding any assignment or subletting, Tenant and any
guarantor or surety of Tenant’s obligations under this Lease shall at all times
remain fully responsible and liable for the payment of the rent and for
compliance with all of Tenant’s other obligations under this Lease (regardless
of whether Landlord’s approval has been obtained for any such assignments or
sublettings).  In the event that the rent due and payable by a sublessee or
assignee (or a combination of the rental payable under such sublease or
assignment plus any bonus or other consideration therefor or incident thereto)
exceeds the rental payable under this Lease, then Tenant shall be bound and
obligated to pay Landlord as additional rent , within ten (10) days following
receipt thereof by Tenant hereunder, fifty percent (50%) of such excess rental
and other excess consideration after deducting therefrom (i) the rental value
attributable to Tenant’s improvements installed at Tenant’s expense after the
commencement of this Lease, if any, and (ii) reasonable and customary expenses,
if any, incurred by Tenant for commissions, legal costs, and other additional
costs reasonably associated with the sublease.

 

17.3         If this Lease be assigned or if the Premises be subleased (whether
in whole or in part) or in the event of the mortgage, pledge, or hypothecation
of Tenant’s leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder Landlord may collect rent from
the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next rent payable hereunder; and all such rentals collected by
Tenant shall be held in trust for Landlord and immediately forwarded to
Landlord.  No such transaction or collection of rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.

 

17.4         Notwithstanding anything herein to the contrary, Landlord
acknowledges that portions of the Premises were subleased to (1) Trimeris, Inc.,
a Delaware corporation, pursuant to the Agreement of Sublease, dated December
14, 2001, executed by Tenant and Trimeris, Inc., and Landlord has consented
thereto, and (2) Krenitsky Pharmaceuticals, Inc., a North Carolina corporation,
pursuant to the Sublease, dated February 20, 1996, and the First Amendment
thereto, dated August 10, 1998, each as executed by Tenant and Krenitsky
Pharmaceuticals, Inc., and Landlord has consented thereto.

 

17.5         Notwithstanding anything to the contrary in this Paragraph 17, the
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or entity
which controls, is controlled by or under the common control with Tenant, or
(iii) any entity which purchases all or substantially all of the assets of
Tenant, or (iv) any entity into which Tenant is merged or that is merged into
Tenant or consolidated (all such persons or entities described in clauses (i),
(ii), (iii) and (iv) being sometimes herein referred to as “Affiliates”) shall
not be deemed a Transfer under this Paragraph 17 (hence, the aforesaid events
shall not be subject to obtaining Landlord’s prior consent), provided in all
instances that:

 

6

--------------------------------------------------------------------------------


 

17.5.1      Any such assignment or sublease shall be subject to all of the terms
and provisions of this Lease, and such assignee or sublessee (i.e. any such
Affiliate), other than in the case of an Affiliate resulting from a merger or
consolidation, shall assume and any sublessee shall agree to be bound by, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease; and

 

17.5.2      As to any assignment or sublease, Tenant and any guarantor shall
remain fully liable for all obligations to be performed by Tenant under this
Lease, except in the case of an Affiliate resulting from the acquisition of all
or substantially all of the assets of Tenant or from a merger or consolidation,
provided (i) such merger, consolidation, or transfer of assets is for a good
business purpose and not principally for the purpose of transferring Tenant’s
leasehold estate and (ii) the assignee or successor entity has a net worth of at
least $100 million dollars.

 

18.   Indemnification.

 

18.1         Tenant Indemnity.  Subject to Paragraph 8 and except for the
negligence or willful misconduct of Landlord, its agents, employees or
contractors, and to the extent permitted by law, Tenant agrees to indemnify,
defend and hold harmless Landlord, and Landlord’s agents, employees and
contractors, from and against any and all losses, liabilities, damages, costs
and expenses (including reasonable attorneys’ fees) resulting from claims by
third parties for injuries to any person and damage to or theft or
misappropriation or loss of property occurring in or about the Premises and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises or due
to any other act or omission of Tenant, its subtenants, assignees, invitees,
employees, contractors and agents.  The furnishing of insurance required
hereunder shall not be deemed to limit Tenant’s obligations under this Paragraph
18.

 

18.2         Landlord Indemnity.  Subject to Paragraph 8 and except for the
negligence or willful misconduct of Tenant, its agents, employees or
contractors, and to the extent permitted by law, Landlord agrees to indemnify,
defend and hold harmless Tenant and Tenant’s agents, employees and contractors,
from and against any losses, liabilities, damages, costs and expenses (including
reasonable attorney’s fees) resulting from claims by third parties for injuries
to any person or damage to or theft or misappropriation or loss of property
occurring in or about the Premises and arising from any act or omission of
Landlord, its assignees, employees, contractors, and agents.  The furnishing of
insurance required hereunder shall not be deemed to limit Landlord’s obligations
under this Paragraph 18.

 

19.   Inspection and Access.  Landlord and its agents, representatives, and
contractors may, with one (1) business day prior telephonic notice and escort by
a representative of Tenant (which Tenant is responsible to provide), enter the
Premises at any reasonable time to inspect the Premises and to make such repairs
as may be required or permitted pursuant to this Lease and for any other
business purpose, provided, however, that in the case of an emergency, prior
telephonic notice from Landlord shall be deemed sufficient; provided, further,
that Landlord or its inspecting representative shall at all times comply with
applicable health and safety regulations, shall take all steps reasonably
requested to protect and preserve Tenant property, and shall avoid any
unnecessary interference with Tenant’s business operations. Landlord and
Landlord’s representatives may enter the Premises during business hours for the
purpose of showing the Premises to prospective purchasers and, during the last
year of the Lease Term, to prospective tenants.  Upon the expiration or
nonexercising of Tenant’s Renewal Options as set forth in Addendum One Section 9
Landlord may erect a suitable sign on the Premises stating the Premises are
available to let or that the Premises is available for sale.  Other than within,
over or under the Buildings, Landlord may grant easements, make public
dedications, designate common areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially interferes with Tenant’s use or occupancy of the Premises.  At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.

 

20.   Quiet Enjoyment.  If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

21.   Surrender.  Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted.  Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property.  All obligations of Tenant or Landlord hereunder
not fully performed as of the termination of the Lease Term shall survive the
termination of the Lease Term, including without limitation, indemnity
obligations, payment obligations with respect to Operating Expenses and
obligations concerning the condition and repair of the Premises.  See also
Addendum Two.

 

22.   Holding Over.  If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
within ten (10) days of demand, as Base Rent an amount equal to one hundred
fifty percent (150%) of the Base Rent in effect on the termination date,
computed on a monthly basis for each month or part thereof during such holding
over.  All other payments shall continue under the terms of this Lease.  In
addition, Tenant shall be liable for all damages incurred by Landlord as a
result of such holding over.  No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Paragraph 22 shall not be construed as consent for
Tenant to retain possession of the Premises.

 

23.   Events of Default.  Each of the following events shall be an event of
default (“Event of Default”) by Tenant under this Lease:

 

7

--------------------------------------------------------------------------------


 

23.1         Tenant shall fail to pay any installment of Base Rent or fail to
make any other payment required herein when due, and such failure shall continue
for a period of ten (10) days after Tenant’s receipt of written notice of such
failure from Landlord, provided however that Landlord shall be obligated to
provide such written notice no more than twice in any consecutive twelve (12)
month period during the Lease Term whereafter any such failure by Tenant to pay
within ten (10) days of the date such payment was due shall constitute an Event
of Default hereunder.

 

23.2         Tenant or any guarantor or surety of Tenant’s obligations hereunder
shall (A) make a general assignment for the benefit of creditors; (B) commence
any case, proceeding or other action seeking to have an order for relief entered
on its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts or seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or of any substantial part
of its property (collectively a “proceeding for relief”); (C) become the subject
of any proceeding for relief which is not dismissed within one-hundred-twenty
(120) days of its filing or entry; or (D) die or suffer a legal disability (if
Tenant, guarantor, or surety is an individual) or be dissolved or otherwise fail
to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

 

23.3         Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease, where such
failure continues for five (5) days after written notice of such failure.

 

23.4         Tenant shall not occupy or shall vacate the Premises or shall fail
to continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease, and fail to insure that the Premises (i) are adequately secured and not
readily subject to vandalism, (ii) are and will be properly maintained and
adequately heated after such vacation, and (iii) continue to comply with
Tenant’s insurance obligations hereunder.

 

23.5         Tenant shall assign, sublease or otherwise transfer Tenant’s
interest in or with respect to this Lease except as otherwise permitted in this
Lease, where not rescinded within five (5) days written notice of such transfer.

 

23.6         Tenant shall fail to discharge, bond or insure over, any lien
placed upon the Premises in violation of this Lease within thirty (30) days
after Tenant has received written notice that any such lien or encumbrance is
filed against the Premises.

 

23.7         Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, where such default shall continue for more
than thirty (30) days after  written notice from Landlord.  However, it shall
not be an Event of Default hereunder if such failure cannot reasonably be cured
within such thirty (30) day period, and Tenant promptly commences the cure of
such default and thereafter diligently proceeds with same to completion, taking
all actions necessary to cure such failure as soon as is reasonably possible,
but in no event shall the completion of such cure be later than ninety (90) days
after the date on which Landlord delivers to Tenant written notice of such
failure, unless Landlord, agrees in writing to a longer period of time based
upon circumstances relating to such failure as well as the nature of the failure
and the nature of the actions necessary to cure such failure.

 

24.   Landlord’s Remedies.

 

24.1         Upon each occurrence of an Event of Default and so long as such
Event of Default shall be continuing, Landlord may at any time thereafter at its
election: terminate this Lease or Tenant’s right of possession, (but Tenant
shall remain liable as hereinafter provided) and/or pursue any other remedies at
law or in equity.  Upon the termination of this Lease or termination of Tenant’s
right of possession, it shall be lawful for Landlord, without formal demand or
notice of any kind, to re-enter the Premises by summary dispossession
proceedings or any other action or proceeding authorized by law and to remove
Tenant and all persons and property therefrom.  If Landlord re-enters the
Premises, Landlord shall have the right to keep in place and use, or remove and
store, all of the furniture, fixtures and equipment at the Premises.

 

24.2         If Landlord terminates this Lease, Landlord may recover from Tenant
the sum of all Base Rent and all other amounts accrued hereunder to the date of
such termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the expiration date stated in this Lease, over the present value
of any net amounts which Tenant establishes Landlord can reasonably expect to
recover by reletting the Premises for such period, taking into consideration the
availability of acceptable tenants and other market conditions affecting
leasing.  Such present values shall be calculated at a discount rate equal to
the 90-day U.S. Treasury bill rate at the date of such termination.

 

24.3         If Landlord terminates Tenant’s right of possession (but not this
Lease), Landlord will make commercially reasonable efforts to relet the Premises
for the account of Tenant for such rent and upon such terms as shall be
reasonably satisfactory to Landlord without thereby releasing Tenant from any
liability hereunder and without demand or notice of any kind to Tenant.  For the
purpose of such reletting Landlord is authorized to make any repairs, changes,
alterations, or additions in or to the Premises as Landlord deems reasonably
necessary or desirable.  If the Premises are not relet, then Tenant shall pay to
Landlord as damages a sum equal to the amount of the rental reserved in this
Lease for such period or periods, plus the cost of recovering possession of the
Premises (including attorneys’ fees and costs of suit), the unpaid Base Rent and
other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by Landlord to relet the Premises.  If the Premises are
relet and a sufficient sum shall not be realized from such

 

8

--------------------------------------------------------------------------------


 

reletting [after first deducting therefrom, for retention by Landlord, the
unpaid Base Rent and other amounts accrued hereunder at the time of reletting,
the cost of recovering possession (including attorneys’ fees and costs of suit),
all of the costs and expense of repairs, changes, alterations, and additions,
the expense of such reletting (including without limitation brokerage fees and
leasing commissions) and the cost of collection of the rent accruing therefrom
to satisfy the rent provided for in this Lease to be paid, then Tenant shall
immediately satisfy and pay any such deficiency.  Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time. 
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.

 

24.4         Exercise by Landlord of any one or more remedies hereunder granted
or otherwise available shall not be deemed to be an acceptance of surrender of
the Premises and/or a termination of this Lease by Landlord, whether by
agreement or by operation of law, it being understood that such surrender and/or
termination can be effected only by the written agreement of Landlord and
Tenant.  Any law, usage, or custom to the contrary notwithstanding, Landlord
shall have the right at all times to enforce the provisions of this Lease in
strict accordance with the terms hereof; and the failure of Landlord at any time
to enforce its rights under this Lease strictly in accordance with same shall
not be construed as having created a custom in any way or manner contrary to the
specific terms, provisions, and covenants of this Lease or as having modified
the same.  Tenant and Landlord further agree that forbearance or waiver by
Landlord to enforce its rights pursuant to this Lease or at law or in equity,
shall not be a waiver of Landlord’s right to enforce one or more of its rights
in connection with any subsequent default.  A receipt by Landlord of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord.  To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord’s intention to re-enter as provided for in any
statute, or to institute legal proceedings to that end, and also waives all
right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge.  The terms “enter,” “re-enter,” “entry” or
“re-entry,’ as used in this Lease, are not restricted to their technical legal
meanings.  Any reletting of the Premises shall be on such terms and conditions
as Landlord in its sole discretion may determine (including without limitation a
term different than the remaining Lease Term, rental concessions, alterations
and repair of the Premises, and lease of less than the entire Premises to any
tenant .  Landlord shall not be liable, nor shall Tenant’s obligations hereunder
be diminished because of, Landlord’s failure to relet the Premises or collect
rent due in respect of such reletting, unless Landlord has not made commercially
reasonable efforts in regards thereto.

 

25.   Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within thirty (30) days after written notice from Tenant specifying
such failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of thirty (30) days, then after such period
of time as is reasonably necessary).  All obligations of Landlord hereunder
shall be construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.  If Landlord defaults in the performance of
its repair obligations pursuant to Paragraph 10 of the Lease and does not cure
such default within thirty (30) days after written notice from Tenant specifying
the default (or does not within said period commence and diligently proceed and
continue to cure such default within a reasonable period of time), Tenant,
without waiver of or prejudice to any other right or remedy it may have, shall
have the right, at any time thereafter, to cure such default for Landlord’s
account, and Landlord shall reimburse Tenant within thirty (30) days of receipt
of invoice for any reasonable amount paid to effect such cure and any expense or
contractual liability so incurred, with interest from the date of disbursement
at the Default Rate.  All obligations of Landlord under this Lease will be
binding upon Landlord only as to the period of its ownership of the Premises and
not thereafter.  The term “Landlord” in this Lease shall mean only the owner,
for the time being of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership.  Any liability of Landlord under this Lease
shall be limited solely to its interest in the Premises, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.

 

26.   Subordination.

 

26.1         This Lease and Tenant’s interest and rights hereunder are and shall
be subject and subordinate at all times to the lien of any first mortgage, now
existing or hereafter created on or against the Premises, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Tenant.  Tenant agrees, at the election of the holder of any such
mortgage, to attorn to any such holder.  Tenant agrees upon demand to execute,
acknowledge and deliver such instruments, confirming such subordination and such
instruments of attornment as shall be reasonably requested by any such holder. 
Notwithstanding the foregoing, any such holder may at any time subordinate its
mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such mortgage and had been assigned to such holder.  The term
“mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“holder” of a mortgage shall be deemed to include the beneficiary under a deed
of trust.

 

26.2         Notwithstanding anything herein to the contrary, the subordination
of this Lease and Tenant’s obligation to attorn to anyone other than the
Landlord named herein is contingent upon the written agreement, in recordable
form, of any beneficiary under any deed of trust affecting the Premises or any
subsequent owner of the Premises agreeing, provided there has been no Event of
Default by Tenant, to not disturb the possession of Tenant of the Premises in
the event of any foreclosure of any deed of trust or other transfer of the
Premises in substantially the form and content as attached hereto as Addendum
Three.

 

27.   Mechanic’s Liens.  Tenant has no express or implied authority to create or
place any lien or encumbrance of any

 

9

--------------------------------------------------------------------------------


 

kind upon, or in any manner to bind the interest of Landlord or Tenant in, the
Premises or to charge the rentals payable hereunder for any claim in favor of
any person dealing with Tenant, including those who may furnish materials or
perform labor for any construction or repairs.  Tenant covenants and agrees that
it will pay or cause to be paid all sums legally due and payable by it on
account of any labor performed or materials furnished in connection with any
work performed on the Premises and that it will save and hold Landlord harmless
from all loss, cost or expense based on or arising of asserted claims or liens
against the leasehold estate or against the interest of Landlord in the Premises
or under this Lease.  Tenant shall give Landlord immediate written notice of the
placing of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within thirty (30) days of Tenant’s receipt of
notice of the filing of recording thereof; provided, however, Tenant may contest
such liens or encumbrances as long as such contest prevents foreclosure of the
lien or encumbrance and Tenant causes such lien or encumbrance to be bonded or
insured over in a manner satisfactory to Landlord within such thirty (30) day
period.

 

28.   Estoppel Certificates.  Within fifteen (15) business days after receipt of
a written request therefore by Landlord, or any mortgagee of Landlord’s interest
in the Premises, or in the event that upon any sale, assignment or hypothecation
of the Premises, or any part thereof or interest therein by Landlord, if an
estoppel certificate shall be required from Tenant, Tenant agrees to deliver, in
recordable form, a certificate to any mortgagee or proposed mortgagee or
purchaser, or to Landlord, certifying and confirming all material terms of the
Lease, including, but not limited to, that Tenant is in possession of the
Premises, has unconditionally accepted the same and is currently paying the Base
Rent reserved herein; that this Lease is unmodified and in full force and effect
(or if there have been modifications; that the Lease is in full force and effect
as modified and stating the modifications); that, to Tenant’s knowledge, there
are no defaults by Landlord therein, and no defenses or offsets thereto, or
stating those claimed by Tenant.  Such certificate shall also state the date to
which the Base Rent and other charges hereunder have been paid by Tenant. 
Failure of Tenant to respond within said fifteen (15) business day period in
addition to constituting a default hereunder, shall constitute an acknowledgment
that the matters set forth in such request and the proposed certificate, if any,
so submitted are true and accurate.  Tenant shall also cause each Guarantor of
Tenant’s obligations under this Lease, if any, to join in such estoppel
certificate.

 

29.   Environmental Requirements.

 

29.1         Except for Hazardous Materials (hereinafter defined) contained in
products used by Tenant and de minimis quantities for ordinary cleaning and
office purposes, Tenant shall not permit or cause any party to bring any
Hazardous Material upon the Premises or transport, store, use, generate,
manufacture or release any Hazardous Materials in or about the Premises without
Landlord’s prior written consent.  Tenant, at its sole cost and expense, shall
operate its business in the Premises in strict compliance with all Environmental
Requirements and shall remediate Hazardous Materials released on or from the
Premises by Tenant, its agents, employees, contractors, subtenants or invitees
as required by the Environmental Requirements.  Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises.  The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder.  The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

 

29.2         Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises and loss of rental income), claims, demands, actions, suits,
damages (including, without limitation, punitive damages), expenses (including,
without limitation, remediation, removal, repair, corrective action, or cleanup
expenses), and costs (including, without limitation, actual attorneys’ fees,
consultant fees or expert fees and including, without limitation, removal or
management of any asbestos brought into the property or disturbed in breach of
the requirements of this Paragraph 29, regardless of whether such removal or
management is required by law) which are brought or recoverable against, or
suffered or incurred by Landlord as a result of any release of Hazardous
Materials for which Tenant is obligated to remediate as provided above or any
other breach of the requirements under this Paragraph 29 by Tenant, its agents,
employees, contractors, subtenants, assignees or invitees, regardless of whether
Tenant had knowledge of such noncompliance.  The obligations of Tenant under
this Paragraph 29 shall survive any termination of this Lease.

 

29.3         Landlord shall have access to, and a right to perform inspections
and tests of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Paragraph 29, or the environmental
condition of the Premises.  Access shall be granted to Landlord upon Landlord’s
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s operations. 
Such inspections and tests shall be conducted at Landlord’s expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the reasonable
cost of such inspection and tests.  In all cases, Landlord shall promptly
provide Tenant with written results of such inspections and tests.  Landlord’s
receipt of or satisfaction with any environmental assessment in no way waives
any rights that Landlord holds against Tenant.

 

29.4         If Hazardous Materials are hereafter discovered on the Premises,
and the presence of such Hazardous Materials is not the result of Tenant’s use
of the Premises or any act or omission of Tenant or its agents, employees,
contractors, subtenants or invitees, and the presence of such Hazardous
Materials results in any contamination, damages, or injury to the Premises that
materially and adversely affects Tenant’s occupancy or use of the Premises,
Landlord shall

 

10

--------------------------------------------------------------------------------


 

promptly take all actions at its sole expense as are necessary to remediate such
Hazardous Materials and as may be required by the Environmental Requirements. 
Within 30 days after notification from Tenant supported by reasonable
documentation setting forth such presence or release of Hazardous Materials, and
after Landlord has been given  a reasonable period of time after such 30-day
period to conduct its own investigation to confirm such presence or release of
Hazardous Materials, Landlord shall either terminate this Lease or commence to
remediate such Hazardous Materials within sixty (60) days after the completion
of Landlord’s investigation and thereafter diligently prosecute such remediation
to completion.  If Landlord fails to commence such remediation or if Landlord
commences such remediation and fails to diligently prosecute same until
completion, then Tenant may terminate this Lease by written notice to Landlord
after expiration of 30 days following a notice to Landlord that Tenant intends
to terminate this Lease if Landlord does not promptly commence or diligently
prosecute the remediation within such 30-day period.  If Landlord commences
remediation pursuant to this paragraph, Base Rent and Operating Expenses shall
be equitably adjusted if and to the extent and during the period the Premises
are unsuitable for Tenant’s business.  Notwithstanding anything herein to the
contrary, if Landlord obtains a letter from the appropriate governmental
authority that no further remediation is required prior to the effective date of
any such termination, such termination shall be null and void and this Lease
shall remain in full force and effect.

 

30.           Rules and Regulations.  Tenant shall, at all times during the
Lease Term and any extension thereof, comply with the current rules and
regulations established by Landlord covering use of the Premises which are
attached hereto and may be modified from time to time with written agreement of
Landlord and Tenant.  In the event of any conflict between said rules and
regulations and other provisions of this Lease, the other terms and provisions
of this Lease shall control.

 

31.           Security Service.  Tenant acknowledges and agrees that, while
Landlord may patrol the Premises, Landlord is not providing any security
services with respect to the Premises and that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.

 

32.           Force Majeure.  Neither Landlord nor Tenant shall be held
responsible for delays in the performance of their respective nonmonetary
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
delay in issuance of permits, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of Landlord or Tenant as the case may be (“Force Majeure”).

 

33.           Entire Agreement.  This Lease constitutes the complete agreement
of Landlord and Tenant with respect to the subject matter hereof.  No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease.  This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

 

34.           Severability.  If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby.  It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

35.          Brokers.

 

35.1         Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

 

35.2         Landlord represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction other than the broker
set forth on the first page of this Lease and that no other broker, agent or
other person brought about this transaction, and Landlord agrees to indemnify
and hold Tenant harmless from any and all claims by any broker, agent or other
person claiming a commission or other form of compensation by virtue of having
dealt with Landlord with regard to this leasing transaction.

 

36.          Miscellaneous.

 

36.1         Any payments or charges due from Tenant to Landlord hereunder shall
be considered rent for all purposes of this Lease.

 

36.2         If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.

 

36.3         All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below:

 

11

--------------------------------------------------------------------------------


 

Landlord:

 

GRA Durham Associates Limited, L.L.C.

 

 

Attn:  Peter Galvin

 

 

1840 Stonelake Drive

 

 

Cleveland, OH  44122

 

 

 

With a Copy to:

 

Craig Davis Properties, Inc.

 

 

Attn:  UP Property Manager

 

 

940 N.W. Cary Parkway, Suite 101

 

 

Cary, NC  27513

 

 

 

Tenant:

 

Gilead Sciences, Inc.

 

 

Attn:  John Sung

 

 

333 Lakeside Drive

 

 

Foster City, California  94404

 

 

cc:  Legal Department

 

Either party may by notice given aforesaid change its address for all subsequent
notices.  Except where otherwise expressly provided to the contrary, notice
shall be deemed given upon delivery.

 

36.4         Except as otherwise expressly provided in this Lease, neither party
shall unreasonably withhold, condition or delay any consent or approval.

 

36.5         At Landlord’s request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant’s accountants and reported on
Forms 10K and 10Q.

 

36.6         Upon Tenant’s written request, Landlord shall prepare and execute a
memorandum of lease to be recorded in the Durham County Registry, such
memorandum to be substantially similar in form and content to the memorandum
attached hereto as Addendum Four.

 

36.7         The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.

 

36.8         The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.

 

36.9         Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.  The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.

 

36.10       Any amount, other than Base Rent or Operating Expenses, not paid by
Tenant within ten (10) days after its due date in accordance with the terms of
this Lease shall bear interest from such due date until paid in full at the
lesser of an interest rate equivalent to the Prime Rate as published in the Wall
Street Journal on the date said amount was due plus five percent (5%), or
fifteen (15) percent per year. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

36.11       Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Premises is located, excluding any principles
of conflicts of laws.

 

36.12       Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.

 

36.13       All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof. In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

LANDLORD

 

TENANT

 

 

 

GRA ASSOCIATES LIMITED, L.L.C., an Ohio
Limited liability company, doing business in
North Carolina as
GRA DURHAM ASSOCIATES LIMITED, L.L.C.

 

GILEAD SCIENCES, INC.

 

 

 

By:

/s/ Thomas W. Adler

 

 

By:

/s/ Mark L. Perry

 

 

 

 

 

 

 

 

 

Name:

Thomas W. Adler

 

 

Name:

Mark L. Perry

 

 

 

 

 

Its:

MANAGING PRINCIPAL

 

 

Its:

Executive Vice President, Operations

 

 

13

--------------------------------------------------------------------------------


 

Rules and Regulations

 

1.     The sidewalk, entries, and driveways of the Premises shall not be
obstructed by Tenant, or its agents, or used by them for any purpose other than
ingress and egress to and from the Premises.

 

2.     Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Premises, without the prior written
consent of Landlord, not to be unreasonably withheld.

 

3.     Except for seeing-eye dogs or animals used in Tenant’s normal business
operations, no animals shall be allowed in the offices, halls, or corridors in
the Premises.

 

4.     Tenant shall not disturb adjoining buildings or houses by the use of any
radio or musical instrument or by the making of loud or improper noises.

 

5.     Parking any type of recreational vehicles is specifically prohibited on
or about the Premises.  Except for the overnight parking of operative vehicles,
no vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours of
determination of said disability.   All vehicles shall be parked in the
designated parking areas in conformity with all signs and other markings.

 

6.     Tenant shall make reasonable efforts to maintain the Premises free from
rodents, insects and other pests not used in Tenant’s normal business
operations.

 

7.     Landlord reserves the right to exclude or expel from the Premises any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Premises.

 

8.     Tenant shall not cause Landlord to incur any unnecessary labor by reason
of Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

 

9.     Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, electrical lights and fixtures, heating
apparatus, or any other service equipment affecting the Premises.

 

10.   Tenant shall not permit illegal storage outside the Premises or the
illegal dumping of waste or refuse or permit any harmful materials to be
illegally placed in any drainage system or sanitary system in or about the
Premises.

 

11.   All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

12.   No auction, public or private, will be permitted on the Premises.

 

13    No awnings shall be placed over the windows in the Premises except with
the prior written consent of Landlord.

 

14.   Tenant shall utilize only forklifts with non-marking or non-skid tires,
and shall be responsible for the removal of any hand truck or forklift skid
marks on the warehouse floor.

 

15.   The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.

 

16.   Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Premises, and shall not use more than
such safe capacity.  Landlord’s consent to the installation of electric
equipment shall not relieve Tenant from the obligation not to use more
electricity than such safe capacity.

 

17.   Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

 

18.   Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

19.   Tenant may bring upon the Premises and Property such hazardous substances
as may be typically used for Tenant’s permitted use or to fulfill Tenant’s
obligations under this Lease, without being in default hereunder, as long as
said hazardous substances are used, stored and transported in compliance with
all applicable laws, and specific written notice thereof is given to Landlord.

 

14

--------------------------------------------------------------------------------


 

ADDENDUM ONE

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED JUNE 12TH, 2003 BETWEEN

GRA DURHAM ASSOCIATES LIMITED, L.L.C.

and

GILEAD SCIENCES, INC.

 

 


SECTION 1 – BASE RENT ADJUSTMENTS

 

Monthly Base Rent shall equal the following amounts for the respective periods
of time set forth below:

 

Period

 

Monthly Base Rent

 

Months 01 through 12

 

$

120,985.58

 

Months 13 through 24

 

$

124,615.15

 

Months 25 through 36

 

$

128,353.60

 

Months 37 through 48

 

$

132,204.21

 

Months 49 through 60

 

$

136,170.34

 

Months 61 through 72

 

$

140,255.45

 

 


SECTION 2 – TENANT IMPROVEMENTS

 

Tenant agrees to spend at least $750,000 on HVAC repairs and/or modifications
(in order to bring those systems up to a level of operation deemed satisfactory
by Tenant) and at least $50,000 on mutually agreed to interior improvements
(i.e., new paint and carpet) within the first twelve (12) months of the Lease
Term.  The cost of any repairs and/or modifications that Tenant makes to the
HVAC systems or towards interior improvements from November 1, 2002 up to the
Commencement Date shall be credited toward the stated $750,000 and $50,000
minimum amounts, respectively.  As a material inducement to Landlord to enter
into and execute this Lease, Tenant shall be required to spend this money on an
on-going basis over the first twelve (12) months of the Lease Term.  At the
completion of the twelfth (12th) month of the Lease Term, Tenant shall, on a
cumulative basis have spent at least $750,000 towards HVAC and at least $50,000
towards interior improvements.  At the completion of the twelfth (12th) month of
the Lease Term, Tenant shall be required to provide Landlord with copies of paid
invoices for such stated expenditures for that period of time.  If Tenant fails
to make such stipulated expenditures within said time periods, Tenant will pay
Landlord, within forty-five (45) days thereafter, an amount equal to the
difference between the stipulated expenditure amounts and the amounts actually
spent thereon by Tenant.

 


SECTION 3 – HVAC MAINTENANCE CONTRACT

 

After having made the repairs and/or modifications to the HVAC systems referred
to in Section 3, above, Tenant agrees to enter into and maintain through the
term of the Lease, a regularly scheduled preventative maintenance/service
contract for servicing all hot water, heating and air conditioning systems and
equipment within the Premises. The Tenant shall have a qualified HVAC
contractor, approved by Landlord, which approval shall not be unreasonably
withheld, perform this work.  Tenant is required to start the
maintenance/service contract within thirty (30) days of completion of the
repairs and/or modifications to the HVAC system, and service visits shall be
performed on a quarterly basis thereafter.  A copy of the maintenance/service
contract must be provided to the Landlord within forty-five (45) days of the
repairs and/or modifications to the HVAC systems.

 

The contract shall indicate the term of service (preferably one year) and
include, but not be limited to, these service items as a part of the
maintenance/service contract:

1)     Adjust belt tension;

2)     Lubricate all moving parts, as necessary;

3)     Inspect and adjust all temperature and safety controls;

4)     Check refrigeration system for leaks and operation;

5)     Check refrigeration system for moisture;

6)     Inspect compressor oil level and crank case heaters;

7)     Check head pressure, suction pressure and oil pressure;

8)     Inspect air filters and replace when necessary;

9)     Check space conditions;

10)   Check condensate drains and drain pans and clean, if necessary;

11)   Inspect and adjust all valves;

12)   Check and adjust dampers;

13)   Run machine through complete cycle.

 


SECTION 4 – CAP ON HVAC REPAIRS

 

Landlord shall place a cap at $15,000 per occurrence and/or at $50,000 per
consecutive twelve (12) months on Tenant’s cost responsibility for future HVAC
repairs, provided Tenant:  (i) completes at least $750,000 worth of mutually
agreed to repairs and modifications to improve the overall performance and
effectiveness of the systems from November 1, 2002 until the expiration of the
first twelve (12) months of the Lease Term; (ii) provides Landlord with a
certificate at the completion of said HVAC repairs/modifications from the HVAC
contractor performing the work certifying that the systems are in proper working
order; (iii) properly maintains the HVAC systems and is reasonable as to both
the scope of work surrounding any necessary repairs and the costs expended for
same; and (iv) has not been in default of the Lease.  Landlord shall reimburse
Tenant for any reasonable HVAC expenditures in

 

15

--------------------------------------------------------------------------------


 

excess of the cap described above within thirty (30) days of receipt from Tenant
of a detailed description of the work along with the associated HVAC
contractor’s invoices for such work.

 


SECTION 5 – CAP ON CONTROLLABLE OPERATING EXPENSES

 

5.1           Tenant shall not be responsible to pay for Controllable Operating
Expenses as hereinafter defined in excess of one hundred eight percent (108%) of
the actual Controllable Operating Expenses of the previous year.  For purposes
of this Section 5, Controllable Operating Expenses shall mean all routinely
occurring Operating Expenses other than insurance, taxes, utility costs and snow
removal.  Controllable Operating Expenses shall be determined on an aggregate
basis and not on an individual basis.

 

5.2           Notwithstanding the foregoing, Tenant shall not be obligated to
pay for estimated Controllable Operating Expenses for calendar year 2003 to the
extent they exceed one hundred five percent (105%) of actual Controllable
Operating Expenses for calendar year 2002.

 


SECTION 6 – RIGHT TO AUDIT

 

If Tenant disputes the amount of Operating Expenses as set forth in the Annual
Statement from the Landlord, then Tenant may have Landlord’s books and records
relating to Operating Expenses audited by a qualified professional selected by
Tenant or by Tenant itself, provided (i) Tenant gives written notice of the
audit within one hundred twenty (120) days of Tenant’s receipt of the Annual
Statement, and (ii) Tenant is not in default under the Lease.  No subtenant
shall have any right to conduct an audit and no assigns shall conduct an audit
for any period during which such assignee was not in possession of the Premises.

 

Books and records necessary to accomplish any audit permitted under this Section
shall be retained for twelve months after the end of each calendar year, and on
receipt of notice of Tenant’s dispute of the Operating Expenses shall be made
available to Tenant to conduct the audit, which (at Landlord’s option) may be
either at the Premises, or at Landlord’s designated office in Raleigh, North
Carolina.  If Tenant and Landlord dispute the amount of Operating Expenses after
Tenant’s Audit, then Landlord’s independent certified public accountant shall
consult with Tenant’s professional to reconcile any discrepancies.

 


SECTION 7 — ASSIGNMENT AND SUBLETTING CONSENT

 

7.1           Although Landlord shall not unreasonably withhold its consent to
Tenant’s request for permission to assign the Lease or sublease all or part of
the Premises, it shall be reasonable for the Landlord to withhold its consent to
any assignment or sublease in any of the following instances:

 

(i)                                     The assignee or sublessee does not have
a net worth of at least five million dollars ($5,000,000) calculated according
to generally accepted accounting principles;

 

(ii)                                  The intended use of the Premises by the
assignee or sublessee is not reasonably satisfactory to Landlord;

 

(iii)                               Occupancy of the Premises by the assignee or
sublessee would, in Landlord’s opinion, violate any agreement binding upon
Landlord with regard to the identity of tenants, usage within University Place,
or similar matters;

 

(iv)                              The identity or business reputation of the
assignee or sublessee will, in the good faith judgment of Landlord, tend to
damage the goodwill or reputation of the Project;

 

(v)                                 In the case of a sublease, the subtenant has
not acknowledged that the Lease controls over any inconsistent provision in the
sublease; or

 

(vi)                              The proposed assignee or sublessee is a
government entity.

 

7.2           The foregoing criteria shall not exclude any other reasonable
basis for Landlord to refuse its consent to such assignment or sublease.

 

(a)                                  Any approved assignment or sublease shall
be expressly subject to the terms and conditions of this Lease.

 

(b)                                 Tenant shall provide to Landlord all
information concerning the assignee or sublessee as Landlord may reasonably
request.

 

(c)                                  Landlord may revoke its consent immediately
and without notice if, as of the effective date of the assignment or sublease,
there has occurred and is continuing any default under the Lease.

 

16

--------------------------------------------------------------------------------


 


SECTION 8 – TWO RENEWAL OPTIONS

 

8.1           Provided that as of the time of the giving of the First Extension
Notice and the Commencement Date of the Extension Term, (x) Tenant is the Tenant
originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of seven (7) years (such additional term is
hereinafter called the “First Extension Term”) commencing on the day following
the expiration of the Lease Term (hereinafter referred to as the “Commencement
Date of the First Extension Term”).  Tenant shall give Landlord notice
(hereinafter called the First Extension Notice”) of its election to extend the
term of the Lease Term at least twelve (12) months prior to the scheduled
expiration date of the Lease Term.

 

8.2           Provided that as of the time of the giving of the Second Extension
Notice and the Commencement Date of the Second Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both and provided Tenant has exercised its option for the
First Extension Term; then Tenant shall have the right to extend the Lease Term
for an additional term of seven (7) years (such additional term is hereinafter
called the “ Second Extension Term”) commencing on the day following the
expiration of the First Extension Term (hereinafter referred to as the
“Commencement Date of the Second Extension Term”).  Tenant shall give Landlord
notice (hereinafter called the “Second Extension Notice”) of its election to
extend the term of the Lease Term at least fourteen (14) months, prior to the
scheduled expiration date of the First Extension Term.

 

8.3           The Monthly Base Rent payable by Tenant to Landlord during the
First Extension Term shall equal the following amounts for the respective period
of time set forth below:

 

Period

 

Monthly Base Rent

 

Months 73 through 84

 

$

148,670.78

 

Months 85 through 96

 

$

153,130.90

 

Months 97 through 108

 

$

157,724.83

 

Months 109 through 120

 

$

162,456.57

 

Months 121 through 132

 

$

167,330.27

 

Months 133 through 144

 

$

172,350.18

 

Months 145 through 156

 

$

177,520.68

 

 

8.4           The Base Rent payable by Tenant to Landlord during the Second
Extension Term shall be the then prevailing market rate for comparable space in
comparable buildings in the Raleigh-Durham area, taking into account the size of
the Premises, the length of the renewal term, market escalations and the credit
of Tenant.  The Base Rent shall not be reduced by reason of any costs or
expenses saved by Landlord by reason of Landlord’s not having to find a new
tenant for such Premises, nor increased by reason of Tenant not having to incur
relocation expenses.  In the event Landlord and Tenant fail to reach an
agreement on such rental rate and execute the Amendment (defined below) at least
fourteen (14) months prior to the expiration of the First Extension Term, then
each party shall appoint a reputable, SIOR designated, commercial real estate
broker located in, and with at least five (5) years commercial brokerage
experience, in the Raleigh/Durham, North Carolina area to, within thirty (30)
days thereafter, agree in writing on said market rate and subsequent annual
market escalations applying the aforementioned factors. If the two (2) broker’
written opinions as to prevailing market rate are within ten percent (10%) of
each other, the two rates shall be averaged to determine the market rate for all
purposes hereunder.  If the two (2) brokers’ opinions are not within ten (10%)
of each other, they will jointly appoint a third, reputable, SIOR designated,
commercial real estate broker located, and with at least five (5) years
commercial brokerage experience in, the Raleigh/Durham area, such broker to be
subject to the reasonable approval of Landlord and Tenant, (the “Third
Broker”).   Within thirty (30) days from the date of his appointment, the Third
Broker shall make his determination of the proposed fair rental to be used to
determine the Base Rent during the Second Extension Term.  If the Third Broker’s
opinion is equal to one of the opinions of the first two brokers or is greater
than the lower of the two brokers, but less than the higher of the two brokers,
the Third Broker’s opinion shall be deemed to be the proposed fair rental to be
used to determine the Base Rent during the Second Extension Term.  Otherwise,
the broker’s opinion farthest from that of the Third Broker shall be disregarded
and the average of the remaining two opinions shall be deemed to be the fair
rental value to be used to determine the Base Rent during the Second Extension
Term.

 

8.5           The determination of Monthly Base Rent does not reduce the
Tenant’s obligation to pay or reimburse Landlord for Operating Expenses and
other reimbursable items as set forth in the Lease, and Tenant shall reimburse
and pay Landlord as set forth in the Lease with respect to such Operating
Expenses and other items with respect to the Premises during the First Extension
Term and Second Extension Term without regard to any cap on such expenses set
forth in the Lease.

 

8.6           Except for the Monthly Base Rent as determined above, Tenant’s
occupancy of the Premises during the First Extension Term and Second Extension
Term shall be on the same terms and conditions as are in effect immediately
prior to the expiration of the initial Lease Term; provided, however, Tenant
shall have no further right to any options to expand, contract, renew or extend
the Lease.

 

8.7           If Tenant does not give the First Extension Notice or Second
Extension Notice within the period set forth in paragraphs (8.1) or (8.2) above
respectively, Tenant’s right to extend the Lease Term shall automatically
terminate.  Time is of the essence as to the giving of the First Extension
Notice and Second Extension Notice.

 

17

--------------------------------------------------------------------------------


 

8.8           If the Lease is extended for either the First Extension Term or
Second Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto (the “Amendment”).

 

8.9           If Tenant exercises its right to extend the term of the Lease for
the First Extension Term or Second Extension Term pursuant to this Section 9,
the term  “Lease Term” as used in the Lease, shall be construed to include, when
practicable, the First Extension Term or Second Extension Term, as applicable,
except as provided in (8.6) above.

 

18

--------------------------------------------------------------------------------


 

ADDENDUM TWO

 

MOVE-OUT CONDITIONS CHECKLIST

 


ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED JUNE 12TH, 2003 BETWEEN

GRA DURHAM ASSOCIATES LIMITED, L.L.C.

and

GILEAD SCIENCES, INC.

 

 

Move-Out Conditions.

 

Per paragraph 21, Tenant is obligated to check and address prior to move-out of
the facility the following items.  Landlord expects to receive the space in a
well maintained condition, with normal wear and tear of certain areas
acceptable.  The following list is designed to assist in the move-out procedures
but is not intended to be all inclusive.

 

1.     All lighting is to be placed into good working order.  This includes
replacement of bulbs, ballasts, and lenses as needed.

 

2.     All truck doors and dock levelers should be serviced and placed in good
operating order.  This would include the necessary replacement of any dented
truck door panels and adjustment of door tension to insure proper operation. All
door panels which are replaced need to be painted to match the Premises.

 

3.     All structural steel columns in the warehouse and office should be
inspected for damage.  Repairs of this nature should be pre-approved by the
Landlord prior to implementation.

 

4.     Heating/air conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a
well-maintained condition.  This includes warehouse heaters and exhaust fans (if
any).  Upon move-out, Landlord will have an exit inspection performed by a
certified mechanical contractor to determine the condition.

 

5.     All holes in the sheet rock walls should be repaired prior to move-out.

 

6.     The carpets and vinyl tiles should be in a clean, stain free, condition
and should not have any holes or chips in them.  Landlord will accept normal
wear on these items provided they appear to be in a maintained condition.

 

7.     Facilities should be returned in a clean condition, which would include
cleaning of the coffee bar, restroom areas, windows, and other portions of the
space.

 

8.     The warehouse should be in clean condition with all inventory and racking
removed.  There should be no protrusions of anchors from the warehouse floor and
all holes should be appropriately patched and forklift marks, oil and other
stains removed and the warehouse floor otherwise cleaned.  If
machinery/equipment is removed, the electrical lines should be properly
terminated at the nearest junction box.

 

9.     All exterior windows with cracks or breakage should be replaced.

 

10.   The Tenant shall provide keys for all locks on the Premises, including
front doors, rear doors, and interior doors.

 

11.   Items that have been added by the Tenant and affixed to the Premises will
remain the property of Landlord, unless agreed otherwise.  This would include
but is not limited to mini-blinds, air conditioners, electrical, water heaters,
cabinets, flooring, etc.  Please note that if modifications have been made to
the space, Landlord retains the right to have the Tenant remove these at
Tenant’s expense.

 

12.   All electrical systems should be left in a safe condition that conforms to
code.  Bare wires and dangerous installations should be corrected prior to
move-out.

 

13.   All plumbing fixtures should be in good condition and working order,
including the water heater.  Faucets and toilets should not leak.

 

14.   All dock bumpers must be left in place and well secured.

 

15.   Tenant shall not be required under any provision of this Lease to place
any portion of the Premises in better condition in which same was delivered to
Tenant.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM THREE

 

AGREEMENT OF SUBORDINATION

NONDISTURBANCE AND ATTORNMENT

 


ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED JUNE 12TH, 2003 BETWEEN

GRA DURHAM ASSOCIATES LIMITED, L.L.C.

and

GILEAD SCIENCES, INC.

 

 

THIS AGREEMENT is dated the             day of                  , 2003 between
ALLSTATE INVESTMENTS, LLC, a Delaware limited liability company, as agent and
investment manager for one or more of its affiliated insurance companies
(“Lender”), Gilead Sciences, Inc., a Delaware corporation (“Tenant”), GRA
Associates Limited, L.L.C., an Ohio limited liability company (“Borrower”).

 

RECITALS:

 

A.                   Tenant has executed that certain lease dated June 12th,
2003 (the “Lease”) covering the premises described in the Lease (“Premises”) in
those certain buildings located at 4611 & 4615 University Drive, Durham, NC (the
“Property”) and more particularly described in Exhibit A attached hereto and
made a part hereof, by this reference; and

 

B.                    Borrower is or will become the Landlord under the Lease;
and

 

C.                    Lender has made or has agreed to make a mortgage loan to
Borrower secured by a mortgage or deed of trust encumbering the Property which
includes an assignment of the Landlord’s interest in the Lease (the “Mortgage”);
and

 

D.                   Tenant, Borrower and Lender desire to confirm their
understanding with respect to the Lease and the Mortgage.

 

NOW, THEREFORE, in consideration of the covenants, terms, conditions, agreements
contained herein, the parties hereto agree as follows:

 

1.             The Lease and any extensions, modifications or renewals thereof,
including but not limited to any option to purchase or right of first refusal to
purchase the Property or any portion thereof, if any, is and shall continue to
be subject and subordinate in all respects to the Mortgage and the lien created
thereby, and to any advancements made thereunder and to any consolidations,
extensions, modifications or renewals thereof.

 

2.             Tenant agrees to deliver to Lender, in the manner set forth in
Paragraph 7, a copy of any notice of default sent to the Landlord by Tenant.  If
the Landlord fails to cure such default within the time provided in the Lease,
Lender shall have the right, but not the obligation to cure such default on
behalf of the Landlord within thirty (30) calendar days after the time provided
for the Landlord to cure such default in the Lease or within a reasonable period
if such default cannot be cured within that time, provided Lender is proceeding
with due diligence to cure such default.  In such event Tenant shall not
terminate the Lease while such remedies are being diligently pursued by Lender. 
Further, Tenant shall not terminate the Lease on the basis of any default by the
Landlord which is incurable by Lender (such as, for example, the bankruptcy of
the Landlord or breach of any representation by the Landlord), provided Lender
is proceeding with due diligence to commence an action to appoint a receiver or
to obtain the right to possession of the Property by foreclosure, deed in lieu
of foreclosure, or otherwise (“Foreclosure”) Tenant hereby agrees that no action
taken by Lender to enforce any rights under the Mortgage or related security
documents, by reason of any default thereunder (including without limitation,
the appointment of a receiver, any Foreclosure or any demand for rent under any
assignment of rents or leases) shall give rise to any right of Tenant to
terminate the Lease nor shall such action invalidate or constitute a breach of
any of the terms of the Lease.

 

3.             So long as Tenant is not in default under the Lease, Tenant’s
possession and occupancy of the Premises shall not be disturbed by Lender during
the term of the Lease or any extension thereof.

 

4.             If Lender succeeds to the interest of the Landlord under the
Lease, subject to Tenant’s performance of its obligations under the Lease, the
Lease will continue in full force and effect as a direct lease between Lender
and Tenant, and subject to all the terms, covenants and conditions of the Lease
and (b) Lender shall not disturb Tenant’s right of quiet possession of the
Premises or interfere with Tenant’s other rights under the terms of the Lease so
long as Tenant is not in default, beyond any applicable grace period, of any
term, covenant or condition of the Lease and subject to the limitations herein
set forth, shall

 

20

--------------------------------------------------------------------------------


 

perform the obligations on the Landlord’s part to be performed under the Lease
after the date Lender acquires Title to the Premises.

 

5.             Tenant agrees that, if Lender shall succeed to the interest of
the Landlord under the Lease, Lender, its successors and assigns, shall not be:

 

(a)                                  liable for any prior act or omission of the
Landlord or any prior Landlord or consequential damages arising therefrom;
except to the extent such act or omission continues after Lender succeeds to the
interest of the Landlord under the Lease; or

(b)                                 subject to any offsets or defenses which
Tenant might have as to the Landlord or any prior Landlord; or

(c)                                  required or obligated to credit Tenant with
any rent or additional rent for any rental period beyond the then current month
which Tenant might have paid the Landlord; or

(d)                                 bound by any cancellation or termination of
the Lease (other than a unilateral termination made by Tenant pursuant to the
terms of the Lease) or any material amendments or modifications of the Lease
such as those affecting rent, term or permitted use made without Lender’s prior
written consent; or

(e)                                  liable for refund of all or any part of any
security deposit unless such security deposit  shall have been actually received
by Lender.

 

The foregoing shall not, however:  (i)  relieve Lender or any other party
succeeding to the interests of the Landlord as a result of any foreclosure of
the obligation to remedy or cure conditions at the Premises which constitute a
Landlord default under the Lease and which continue at the time of such
succession or acquisition, and (ii) constitute a waiver by Tenant of any claims
or causes of action it may have against the Landlord as a result of conditions
or events which occurred prior to the succession by Lender to the interests of
the Landlord.

 

6.             The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assignees.  The works, “Lender,” “Borrower” and “Tenant” shall include their
respective heirs, legatees, executors, administrators, beneficiaries, successors
and assigns.

 

7.             All notices, and all other communication with respect to this
Agreement, shall be directed as follows:  if to Lender, c/o Commercial Mortgage
Division,  3075 Sanders Road, Suite GSC, Northbrook, IL  60062-7127, Attention:
Servicing Manager or such other address as Lender may designate in writing to
Tenant and, if to Tenant, at the address set forth in the Lease or at such other
address as Tenant may designate in writing to Lender.  All notices shall be in
writing and shall be:  (a) hand-delivered;  (b)  sent by United States express
mail or by private overnight courier; or (c)  served by certified mail postage
prepaid, return receipt requested, to the appropriate address set forth above. 
Notices served as provided in (a) and (b) shall be deemed to be effective upon
delivery.  Any notice served by certified mail shall be deposited in the United
States mail with postage thereon fully prepaid and shall be deemed effective on
the day of actual delivery as shown by the addressee’s return receipt or the
expiration of three business days after the date of mailing, whichever is
earlier in time.

 

8.             Borrower has agreed under the Mortgage and other loan documents
that rentals payable under the Lease shall be paid directly by Tenant to Lender
upon any default by Borrower under the Mortgage.  After receipt of notice from
Lender to Tenant, at the address set forth above or at such other address as to
which Lender has been notified in writing, that rentals under the Lease should
be paid to Lender, Tenant shall pay to Lender, or at the direction of Lender,
all monies due or to become due to the Landlord under the Lease.  Tenant shall
have no responsibility to ascertain whether such demand by Lender is permitted
under the Mortgage, or to inquire into the existence of a default.  Borrower
hereby waives any right, claim, or demand it may now or hereafter have against
Tenant by reason of such payment to Lender, and any such payment shall discharge
the obligations of Tenant to make such payment to the Landlord.

 

9.             This Agreement contains the entire agreement between the parties
and no modifications shall be binding upon any party hereto unless set forth in
a document duly executed by or on behalf of such party.

 

10.           This Agreement may be executed in multiple counterparts, all of
which shall be deemed originals and with the same effect as if all parties had
signed the same document.  All of such counterparts shall be construed together
and shall constitute one instrument.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LENDER:

 

TENANT:

ALLSTATE INVESTMENTS, LLC,
As agent and investment manager

 

GILEAD SCIENCES, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ralph Bergholtz

 

 

By:

  /s/ Mark L. Perry

 

 

 

 

 

Its:

Authorized Signatory

 

Its:

  Executive Vice President, Operations

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

GRA ASSOCIATES LIMITED, L.L.C.
an Ohio limited liability company

 

 

 

 

 

By:

/s/ Thomas W. Adler

 

 

 

 

 

 

Its:

MANAGER

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

ADDENDUM FOUR

MEMORANDUM OF LEASE

 

 

STATE OF:                 

 

NORTH CAROLINA

 

 

MEMORANDUM OF LEASE

 

 

 

COUNTY OF:                    

 

 

 

GRA ASSOCIATES LIMITED, L.L.C., a Ohio Limited Liability Company, doing business
in North Carolina as, GRA DURHAM ASSOCIATES LIMITED, L.L.C. (“Landlord”), whose
address is 1840 Stonelake Drive, Cleveland, Ohio  44122, hereby leases to Gilead
Sciences, Inc., for a term beginning on October 1, 2003 and continuing for a
period of seventy-two (72) months, approximately 100,126 square feet of space;
allocated as follows, approximately 51,302 rentable square feet located at 4611
University Drive and approximately 48,824 rentable square feet located at  4615
University Drive, Durham, North Carolina.

 

The Lease does not contain an option to purchase.

 

The provisions set forth in a written lease agreement between the parties dated
 June 12th , 2003 are incorporated herein by reference in this Memorandum.

 

This the 1st day of July, 2003

 

 

LANDLORD:

 

 

 

 

GRA ASSOCIATES LIMITED, L.L.C., an Ohio
Limited liability company, doing business in
North Carolina as
GRA DURHAM ASSOCIATES LIMITED, L.L.C

 

 

 

 

By:

/s/ Thomas W. Adler

 

 

Title:

Manager

 

 

STATE OF OHIO

 

:

 

COUNTY OF

 

Cuyahoga

 

:

 

I, the undersigned Notary Public, certify that Thomas W. Adler, the Manager of
GRA DURHAM ASSOCIATES LIMITED, LLC, a North Carolina Limited liability company,
personally appeared before me this day and acknowledged the due execution of the
foregoing instrument on behalf of the company.

 

Witness my hand and Notarial Stamp/Seal this 1st day of July, 2003.

 

 

Valarie Blondin

 

 

 

Notary Public

 

My Commission Expires:

3-23-05

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PREMISES

 

(To Be Attached)

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PARKING PLAN

 

(To Be Attached)

 

25

--------------------------------------------------------------------------------